Citation Nr: 0905837	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-39 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type 2.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease from April 22, 2004 
through March 9, 2008.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for coronary artery disease from March 10, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from 
November 1963 to November 1965, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for the Veteran's diabetes mellitus and coronary 
artery disease and assigned 20 percent and zero percent 
ratings, respectively.  

In an August 2005 decision, the RO increased the rating for 
the Veteran's coronary artery disease to 10 percent, 
effective from the date of receipt of the claim for service 
connection.  An October 2008 RO decision increased that 
rating to 30 percent, effective from March 10, 2008.  Issue 
number 2 on the title page of the instant Board decision is 
styled accordingly. 


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus 
requires daily insulin therapy and regulation of diet; there 
is no physician-directed regulation of activities; the 
Veteran does not have a history of ketoacidosis or 
hypoglycemia.  

2.  From the period of April 22, 2004 to March 9, 2008, the 
Veteran's service-connected coronary artery disease was not 
productive of workload of MET scores of 7 or less; or any 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

3.  From March 10, 2008 to the present, the medical evidence 
shows cardiac hypertrophy; however, the Veteran's coronary 
artery disease has not been manifested by more than n one 
episode of congestive heart failure during the previous year; 
workload of MET scores of 5 or less; or cardiac ejection 
fraction of 50 percent or less.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
20 percent for diabetes mellitus, type 2, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & supp. 
2008); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an initial or staged rating in excess of 
10 percent for coronary artery disease for the period of 
April 22, 2004 through March 9, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & supp. 2007); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.104, Diagnostic Code 7005 (2007).

3.  The criteria for a staged rating in excess of 30 percent 
for coronary artery disease from March 10, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the Veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Since the claims in appellate status (the assignment of 
higher initial ratings for diabetes and coronary artery 
disease) are downstream issues from that of service 
connection (for which a VCAA letter was duly sent in June 
2004), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The United States Court of Appeals for 
Veterans Claims has determined that the statutory scheme does 
not require another VCAA notice letter in a case such as this 
where the appellant was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which noted that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further indicated, among other things, 
that if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

However, the present appeal involves issues of higher initial 
ratings, not claims for increased ratings.  As noted above, a 
review of the record shows that the RO, in connection with 
the Veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a June 2004 letter prior 
to the adjudication of the claims which granted service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as those now on appeal to the 
Board.

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
and clinical reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the Veteran was provided thorough VA 
examinations to evaluate his diabetes and heart disease and 
such evaluations are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.  There is no further duty to 
provide an examination or opinion.
Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Diabetes Mellitus

The Veteran was granted service connection for diabetes 
mellitus and as 20 percent rating was assigned for this 
disease by a December 2004 rating decision.  While the record 
has indicated the award of benefits at a 40 percent rating, 
an administrative decision issued by the RO determined that 
that award was based on a typographical error; the RO found 
clear and unmistakable error in the payment of benefits based 
upon a 40 percent rating.  Essentially, this decision 
clarifies that the Veteran's diabetes warrants a 20 percent 
rating since the establishment of service connection, and as 
any overpayment was not the fault of the Veteran, he is not 
in debt to the government.  The Veteran has appealed for the 
assignment of an initial rating of greater than 20 percent.    

A review of the record indicates several instances of 
treatment for diabetes.  Clinical records show that the 
Veteran was found to have "uncontrolled" diabetes mellitus, 
which necessitated insulin therapy.  An August 2005 note 
reveals that the reason for the "uncontrolled" nature of 
the diabetes was poor diet and nutrition.  

In February 2006, the Veteran was afforded a VA examination 
to determine the current status of his diabetes.  The 
associated report shows that the Veteran has required insulin 
for the past three years (i.e. since 2003), and had a history 
of laser treatments for bilateral retinopathy.  The examiner 
noted that there was no evidence of limitation of activity 
due to diabetes, and the Veteran was at that time fully 
employed as an aircraft mechanic.  A second VA examination 
was afforded in March 2008, and is the most recent of record.  
In this report, it was noted that the Veteran did not have 
any episodes of ketoacidosis or hypoglycemia, has not 
required hospitalizations for those conditions, and does have 
a restricted diet due to his diabetes.  It was noted that the 
Veteran visits his diabetic care provider every three to four 
months.  There are multiple complications of diabetes but 
separate compensable ratings are in effect for the Veteran's 
neurological and vascular sequelae and these ratings are not 
at issue. 

Diagnostic Code 7913 provides that diabetes mellitus 
manageable by restricted diet warrants a 10 percent 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran has not exhibited ketoacidosis or hypoglycemia 
and there is no medical evidence of regulation of activities, 
defined as avoidance of strenuous occupational and 
recreational activities.  See Diagnostic Code 7913.  In fact, 
as noted above, it was specifically determined that the 
veteran's diabetes did not require regulation of his daily 
activities.  See report of February 2006 VA examination.  He 
visits his diabetic care provider every three to four months 
and has no history of hospitalizations for the disorder.  As 
such, the Board must conclude that the 20 percent evaluation 
currently in effect most accurately approximates the level of 
his disability.  Simply stated, the requirements for a higher 
schedular evaluation have not been met under the applicable 
regulation, 38 C.F.R. § 4.119, Diagnostic Code 7913.

Regarding extraschedular entitlement, the Veteran has not 
shown that his diabetes mellitus is so severe as to produce 
marked interference with employment or require frequent 
hospitalization.  The record indicates that the Veteran 
currently works as an aircraft mechanic, and there is no 
evidence of frequent hospitalizations.  Thus, a remand for 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Coronary Artery Disease

The Veteran was granted service connection for coronary 
artery disease in a December 2004 rating decision, which 
established a noncompensable evaluation.  In a subsequent 
decision, dated in August 2005, the evaluation was raised to 
10 percent, effective from the initial date of claim.  
Following this action, the Veteran's disability evaluation 
was raised to 30 percent in an October 2008 rating decision; 
however, the effective date was set to March 10, 2008, the 
date of the most recent VA examination.  Thus, a "staged" 
rating is in effect, and the Board must consider the 
appropriateness of an increase in evaluation for the two 
periods (April 22, 2004 to March 9, 2008 and March 10, 2008 
to the present) established in the most recent rating 
decision.  See Fenderson, supra.  

April 22, 2004 to March 9, 2008

In the first period of time at issue, the Board notes that 
the Veteran has had several consultations for his heart 
disease.  In December 2003, he had a left ventricular 
ejection fraction of 53% with a January 2004 finding noting 
an ejection fraction of 54%.  A clinical note in May 2005 
noted that the Veteran had a history of five cardiac stents 
placed over four separate procedures.  A February 2006 VA 
examination noted that there was no evidence of ventricular 
dysfunction, and the cardiac function capacity was at 10 
METs.   

Under Diagnostic Codes 7005 and 7006, a 10 percent rating 
contemplates a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required. A 30 percent rating contemplates a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease (Code 7005) or myocardial 
infarction (Code 7006) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  

The Veteran's cardiac ejection fraction during this period 
was, at its lowest, 53 percent, with a workload of 10 METs.  
These findings do not warrant an increase above the assigned 
10 percent rating for this period.  Specifically, the Veteran 
has not shown an ejection fraction of between 30 and 50%, and 
his METs were not 7 or less.  There was no finding of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray examination.  Thus, the Veteran does not meet the 
schedular criteria for a higher evaluation during this period 
of time.  

March 10, 2008 to the Present

On March 10, 2008 the Veteran was scheduled for a new, 
comprehensive VA examination to evaluate the severity of his 
heart disease.  In this report, the Veteran was found to 
exhibit a normal sinus rhythm, incomplete right bundle branch 
block, left anterior fascicular block, and the voltage 
criteria for left ventricular hypertrophy.  Based on the 
findings of this examination, the disability evaluation was 
increased to 30 percent.  

The finding of cardiac hypertrophy on March 10, 2008 is 
consistent with the current 30 percent evaluation under 
Diagnostic Code 7005.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005.  Regarding a higher entitlement, the newer records 
still do not show METs between of 7 or less, let alone 5 or 
less, and there are no noted ejection fraction findings of 50 
or less.  There is no medical evidence of more than one 
episode of congestive heart failure during the previous year.  
As such, the criteria for the next highest rating of 60 
percent are not met.  Thus, the claim for an increase must be 
denied for the second period of time at issue.  

Extraschedular Consideration

Much like the diabetes claim, the Board notes that there is 
no indication that the Veteran's cardiac disease is 
productive of either marked interference with employment or 
of a need for frequent hospitalization.  As such, a referral 
to the Director of VA's Compensation and Pension Service for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for higher 
ratings for the Veteran's coronary artery disease. 
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz, supra


ORDER

Entitlement to an initial or staged disability rating in 
excess of 20 percent for diabetes mellitus, type 2, is 
denied.  

Entitlement to an initial or staged disability rating in 
excess of 10 percent for coronary artery disease from April 
22, 2004 through March 9, 2008, is denied.  

Entitlement to a staged disability rating in excess of 30 
percent for coronary artery disease from March 10, 2008, is 
denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


